             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 2:05-cr-00003-MR-WCM-5


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                  ORDER
                                )
                                )
CANDY SUE PATRICK WOOD,         )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a motion for early termination of supervised release

[Doc. 188].   Both counsel for the Government and the Defendant’s

supervising probation officer have advised they do not oppose the

Defendant’s request.

     Upon review of the Defendant’s motion, the Court is satisfied that the

early termination of the Defendant’s supervised release is warranted by the

Defendant’s conduct and is in the interest of justice.   See 18 U.S.C. §

3583(e)(1).

     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter, which the Court construes as a motion for early termination of



    Case 2:05-cr-00003-MR-WCM Document 189 Filed 04/29/20 Page 1 of 2
supervised release [Doc. 188] is GRANTED, and the Defendant’s term of

supervised release is hereby terminated.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to the Defendant, counsel for the Government, and the United States

Probation Office.

     IT IS SO ORDERED.
                              Signed: April 29, 2020




                                      2




    Case 2:05-cr-00003-MR-WCM Document 189 Filed 04/29/20 Page 2 of 2
